Citation Nr: 1543425	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-50 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sling palsy of the right upper extremity, to include weakness and numbness, and if so, whether the claim should be granted.  

2.  Entitlement to an initial rating for lumbar polyradiculopathy, to include groin, buttock, and left leg pain, due to lumbar degenerative disc disease (DDD), rated 40 percent disabling.  

3.  Entitlement to an increased rating for lumbar DDD, rated 20 percent disabling from August 27, 2007, and as 40 percent disabling from July 23, 2013.  

4.  Entitlement to an initial rating for post-traumatic stress disorder (PTSD) in excess of 30 percent.  

5.  Entitlement to an increased rating for degenerative joint disease (DJD) with patellofemoral syndrome (PFS) of the right knee, rated 10 percent disabling.  

6.  Entitlement to an increased rating for DJD with PFS of the left knee, rated 10 percent disabling.   

7.  Entitlement to service connection for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from May 1990 to May 1996.  

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

A September 2005 rating decision granted service connection for lumbar DDD and assigned an initial 10 percent rating, all effective June 3, 2004.  A March 2007 Statement of the Case (SOC) addressed the issue of an increased rating for lumbar DDD, rated 10 percent disabling.  A VA Form 9 bearing a date of August 2, 2007, is of record but bears a handwritten notation that it was not accepted because it was not timely.  Later in August 2007 the Veteran requested an extension of time within which to file a Formal Appeal but in November 2007 the RO informed him that it denied the request for an extension because it was not received within the appeal period, which ended on May 6, 2007, but his August 2007 correspondence would be considered as a new claim.  

A June 2008 rating decision granted service connection for polyradiculopathy, L3-5, on the left, and assigned an initial 40 percent rating, all effective August 27, 2007 (date of receipt of claim) under Diagnostic Codes (DCs) 8599 - 8520.  That decision also increased the 10 percent rating for service-connected lumbar DDD to 20 percent also effective August 27, 2007 (date of receipt of claim) under Diagnostic Code 5242.  In other words, separate ratings were assigned for the neurological and for the orthopedic components of the intervertebral disc syndrome (IVDS).  

In pertinent part, a September 2009 Board decision denied service connection for sling palsy of the right hand, as not currently shown, but granted service connection for a bilateral knee disorder.  A claim for service connection for a "left side disorder," claimed as secondary to service-connected lumbar DJD was remanded, and later denied by the Board in May 2010.  

An SOC in November 2009 addressed an increased rating for lumbar polyradiculopathy, to include groin, buttock, and left leg pain, due to lumbar DDD, rated 40 percent disabling, and an increased rating for lumbar DDD, rated 10 percent disabling.  VA Form 9 in December 2009 address "these (2) Back conditions."  

A December 2009 rating decision effectuated the Board's grant of service connection for DJD with PFS of each knee, and assigned initial 10 percent ratings for each knee, all from June 3, 2004 under DC 5003 (degenerative arthritis).  

A March 2010 rating decision noted the prior denial of service connection for a right arm condition, i.e., sling palsy of the right hand, but denied that claim de novo and also denied claims for service connection for weakness and numbness, as well as total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran was notified by RO letter of March 11, 2010.  

By letter of April 27, 2011, the Veteran was informed that his application to reopen the claim for service connection for sling palsy of the right arm was "administratively" denied because he had not submitted new and material evidence.  After a May 2011 Notice of Disagreement (NOD) and a July 2013 SOC, the appeal was perfected by VA Form 21-4138, Statement in Support of Claim, in September 2013, which was accepted in lieu of VA Form 9.  

In May 2010 the Board denied service connection for a left side disorder, including as secondary to service-connected lumbar DDD.  Reconsideration of that Board decision was denied in August 2010.  

An April 2011 rating decision granted service connection for PTSD which was assigned an initial 10 percent rating from September 13, 2010 (date of receipt of claim).  An appeal was initiated by a May 2011 NOD, and an SOC was issued in July 2013.  However, a July 2013 rating decision increased the 10 percent rating for PTSD to 30 percent, effective September 13, 2010.  The appeal was perfected by VA Form 9 received in August 2013.  

A May 2012 rating decision confirmed and continued the 10 percent rating for each service-connected knee disorder.  After filing a September 2012 Notice of Disagreement (NOD), a Statement of the Case (SOC) was issued in July 2013 and the appeal of those issues was perfected by filing VA Form 9 in August 2013.  

A September 2013 rating decision granted an increase from 20 percent to 40 percent for service-connected lumbar DDD, under DC 5242, from July 23, 2013.  

A May 2015 rating decision denied service connection for bilateral hearing loss, but entered into VBMS on June 23, 2015, is  VA Form 21-4138, Statement in Support of Claim, dated that month in which the Veteran requested that VA "reconsider" that denial.  Most liberally construed, this constitutes an NOD and places this matter in appellate status, which requires that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Entered into VBMS on May 29, 2015, are private clinical records that reflect physical therapy for the Veteran's low back and knees in 2013 and 2014.  There has been no subsequent Supplemental (SOC) (SSOC) and initial consideration of this evidence by the RO was not waived.  

Entered into VBMS on August 29, 2013, is VA Form 21-4138, Statement in Support of Claim, in which the Veteran sought to reopen a claim for service connection for a disorder of his left side.  The Board has no jurisdiction over this matter and it is referred to the RO for appropriate action.  

The Veteran's Substantive Appeal as to the claims for higher ratings for his service-connected low back disorders was received in December 2009.  However, his Substantive Appeal as to the claims for increased ratings for the service-connected disorders of the knees was received in August 2013.  38 U.S.C.A. § 7105(e) provides that waiver of initial RO review of evidence submitted to the RO or the Board by the claimant or his representative is presumed in cases when the substantive appeal was filed after February 2, 2013.  See 38 U.S.C.A. § 7105(e); VA Fast Letter 14-02 (May 2, 2014).  

Thus, given the date of the Veteran's substantive appeal as to the claims for higher ratings for the service-connected disorders of the knees, waiver of RO review of the additional evidence is presumed.  However, given the date of the Veteran's substantive appeal as to the claims for higher ratings for his service-connected low back disorders waiver of RO review of the additional evidence is not presumed.  See 38 U.S.C.A. § 7105(e).  

Accordingly, the claims for increased rating for each knee will be addressed on the merits but the claims for higher ratings for the service-connected low back disorders are remanded for additional necessary development and for RO consideration of this evidence in the first instance.

The issues of service connection for bilateral hearing loss and an initial rating for lumbar polyradiculopathy, to include groin, buttock, and left leg pain, due to lumbar DDD, rated 40 percent disabling; an increased rating for lumbar DDD, rated 20 percent disabling from August 27, 2007, and as 40 percent disabling from July 23, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  


FINDINGS OF FACT

1.  A March 2010 rating decision reopened and denied a claim for service connection for sling palsy of the right hand.   

2.  The Veteran did not appeal the March 2010 rating decision reopening and denying service connection for sling palsy of the right hand; nor was any new and material evidence received within a year, and no additional service records have been received.  

3.  Additional evidence received since the March 2010 rating decision is cumulative and redundant of evidence of record at the time of that decision; it does not relate to an unestablished fact necessary to substantiate the service connection claim; and it does not raise a reasonable possibility of substantiating that claim. 

4.  Throughout the rating period, the Veteran's PTSD has been manifested by anxiety, depression, sleep disturbance, and panic attacks for which he takes medication but he does not require individual or group therapy or counseling, he has good family relationships, maintains an adequate social life, and has maintained his employment for many years; and his PTSD has not been manifested by moderate memory impairment, impairment in ability to communicate, impairment in abstract thinking or in understanding complex commands.  

5.  Throughout the rating period, the Veteran's DJD with PFS of the right knee has been manifested by complaints of pain, X-ray evidence of degenerative changes, and flexion limited to no less than 120 degrees at worse with functional loss due to painful motion; however, limited extension to 5 degrees or worse, instability and subluxation have not been demonstrated.

6.  Throughout the rating period, the Veteran's DJD with PFS of the left knee has been manifested by complaints of pain, X-ray evidence of degenerative changes, and flexion limited to no less than 75 degrees at worse with functional loss due to painful motion; however, limited extension to 5 degrees or worse, instability and subluxation have not been demonstrated. 


CONCLUSIONS OF LAW

1.  A March 2010 rating decision reopened and denied a claim for service connection for sling palsy of the right hand and because the Veteran did not appeal that decision it is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has not been received to reopen the Veteran's claim for service connection for sling palsy of the right upper extremity.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107, 5108 (West 2014); 38 C.F.R. § 3.102, 3.156, 3.303, 3.307, 3.309 (2015).

3.  The criteria for an initial rating greater than 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.126, 4.130, Diagnostic Codes (DC) 9411 (2015). 

4.  The criteria for a rating greater than 10 percent for DJD with PFS of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5003 - 5260 - 5261 (2015).  

5.  The criteria for a rating greater than 10 percent for DJD with PFS of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5003 - 5260 - 5261 (2015).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As to the application to reopen the claim for service connection for sling palsy of the right arm, letters in May and December 2009 letter, sent prior to the unfavorable decision, advised the Veteran of the evidence and information necessary to substantiate that claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also provided the Veteran with information concerning the rating evaluation and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Previously, in the reopening context it was required that VCAA notice provide information as to the reason(s) for the prior denial, i.e., which element(s) was not previously substantiated.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, VAOPGCPREC 6-2014 determined that the VCAA only requires claim-specific notice and not case-specific notice, i.e., there was no requirement to provide notice of the specific reason(s) for the prior denial.  

In a claim for increase, the VCAA notice requirements must include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009). 

As to the claim for an increased rating for PTSD this appeal stems from the rating assigned following the initial grant of service connection, as to which VCAA notice was provided by RO letter in January 2011.  While a 10 percent rating was initially assigned, a 30 percent rating was subsequently assigned retroactively to the grant of service connection as of the date of receipt of the September 13, 2010 claim.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the claims for increased ratings for disorders of the knees, the RO provided the Veteran with pre-adjudication VCAA notice by two letters, both in May 2012, prior to adjudications of those claims.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence of an increase in severity.  He was informed that VA would obtain VA records and records of other Federal agencies, and that private medical records could be submitted or VA could be authorized to obtain such records.  

Thus, the Board finds that VA has satisfied its duty to notify under the VCAA.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's STRs, as well as VA and private treatment records.  Also, he declined the opportunity to testify in support of his claims.  

VA will not provide a VA nexus examination in the reopening context but will if the claim is reopened.  38 C.F.R. § 3.159(c)(4).  Also, the Veteran was afforded VA rating examinations for PTSD in March 2011 and December 2014.  He was afforded VA rating examinations of his knees in May 2012 and July 2013.  

The adequacy of these examinations have not been challenged and the examinations are found by the Board to be adequate because they revealed sufficient findings, considered the Veteran's contentions, and reported results that allow for the appropriate assessments to be made in this appeal.  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Also, there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 (2000). 
Sling Palsy of the Right Upper Extremity

In the present case, in September 2009 the Board denied the Veteran's claim for service connection for sling palsy of the right hand.  Thereafter, a March 2010 rating decision reopened that claim and denied it de novo.  No relevant and material evidence was received within one year of that decision; and, also, no new service records have been received.  Thus, de novo readjudication of the claim on these bases is not warranted.  See 38 C.F.R. §§ 3.156(b) and (c), 20.200, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Accordingly, the March 2010 decision became final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.102, 3.156 (2014).  

Thereafter, the Veteran filed an application to reopen the previously denied claim.  A claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component of what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence is that which would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.  

In the reopening context, the doctrine of the favorable resolution of doubt is not applicable unless the threshold burden of submitting new and material evidence to reopen has been met.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  The Board notes that the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a), which includes organic diseases of the nervous system, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).

The evidence on file at the time of the March 2010 decision included the STRs which show that the Veteran was treated in-service on June 19, 1990, for complaints of numbness and tingling of the 1st through the 3rd digits of the right and the right palm of one week duration.  An examination found decreased sensation of the thumb and index fingers, and slight decreased strength of grip test.  The assessment was sling palsy of the right hand but the remainder of the STRs were negative for complaints (although he had stitches in June 1991 for a laceration of 4th finger of the right hand).  Sling palsy was not noted on a February 1994 separation examination report.  

Postservice private clinical records, including those from 1998 to 2002 of the Kirklin Clinic, were negative for sling palsy.  

On VA general medical examination in August 2004 the Veteran reported that during service, on a rifle range, he had to use a sling to keep his rifle still and that the sling cut off circulation in his "left" arm and that he complained of numbness and weakness of the "left" arm.  However, it was noted that this did not appear to cause any current problems.  It was noted that he was right handed.  The examiner stated that the Veteran had full range of motion, strength, and sensation in the "left" upper extremity and it was opined that he did not have any condition secondary to his sling palsy.  

A VA examination in January 2010 revealed that electrodiagnostic testing found moderate bilateral carpal tunnel syndrome (CTS), slightly worse on the left.  The diagnosis was right arm pain of unclear cause with numbness and weakness with significant effects on occupation, e.g., pain at the end of the day but no effects of usual daily activities.  It was opined that sling palsy was less likely as not related to military service.  The rationale was that he did not have a diagnosis of sling palsy with decreased sensation in the thumb and index finger, and slightly decreased grip strength.  The examination did not support a diagnosis of peripheral nerve lesion.  Also, the CTS, confirmed by electrodiagnostic testing, was not shown to be related to service.  It was noted that the Veteran's pain might be related to soft tissue causes and possibly an overuse syndrome.  

The additional evidence received since the March 2010 RO decision includes treatment records of the Kirklin Clinic which show that in April 2009 it was noted that the Veteran had a new complaint of some pain and numbness in both hands, but primarily in the right hand, and primarily in the radial nerve root distribution.  After an examination the diagnoses include bilateral carpal tunnel syndrome (CTS), which was greater on the right.  

Reopening Analysis

In essence the Veteran contends that he now has neurological symptoms of his hand which are similar to those he experienced during military service.  The fact that he had transient neurologic symptoms during service and also had neurologic symptoms at a point in time years after service was a fact already well established at the time of the March 2010 rating decision.  However, this alone does not establish the required nexus between a disorder shown during military service and a current disability.  This is particularly true when, as here, the record suggests that his in-service neurological symptoms were acute in 1990, having resolved without established chronic residual disability at the time of his service discharge in 1994.  

The Veteran is competent to testify on factual matters of which he has first-hand knowledge, such as symptoms of pain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, the January 2010 VA examination showed that he now has CTS.  However, the CTS is bilateral, i.e., it affects both of the Veteran's hands.  The Veteran has not provided any competent evidence explaining how his in-service neurologic symptoms of one hand are related to current CTS which affects both hands.  Moreover, he has not reported that there was an in-service contemporaneous medical diagnosis of bilateral CTS and there is no postservice diagnosis of sling palsy or postservice opinion linking the bilateral CTS to service.  

On the other hand, the opinion of the January 2010 VA examiner was that the bilateral CTS is unrelated to military service.  To the extent that the same examiner opined that the Veteran's current symptoms, affecting both hands, might be due to a soft tissue etiology or overuse syndrome, it does not suggest that either of these is in any manner related to the Veteran's military service.  Significantly, at the time of the March 2010 rating decision there was no favorable medical opinion, and none has been added to the record since then.  

The additional evidence was not before the RO in March 2010 when the Veteran's claim was last denied.  However, the Board finds that the additional evidence, even when considered with the evidence previously of record, is cumulative of evidence previously on file; does not relate to an unestablished fact needed for claim substantiation; and does not raise a reasonable possibility of substantiating the claim.  Accordingly, the claim is not reopened.  

General Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  But, separate evaluations for separate and distinct symptomatology may be assigned where none is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings) and Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Also, if two evaluations are potentially applicable, the higher is assigned if the disability picture more nearly approximates those criteria; otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  

PTSD

Under 38 C.F.R. § 4.126 (a) and (b) consideration is given to the frequency, severity, and duration of psychiatric symptoms as well as the length and capacity for adjustment during periods of remission.  While consideration is given to the extent of social impairment, a psychiatric rating will not be assigned solely on the basis of social impairment.  

 Under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders PTSD warrants a 10 percent disability evaluation if it is productive of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent rating.  

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).  

A 50 percent disability evaluation is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships).   

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

The Global Assessment of Functioning Scale (GAF) "is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994)."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).   

A GAF score of 61 to 70 indicates that the examinee has some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  

Background

VA treatment records show that in September 2010 the Veteran was neatly dressed and groomed.  He made appropriate eye contact.  His psychomotor activity was unremarkable.  His speech was fluent and unpressured.  His behavior was appropriate and cooperative.  His mood was anxious.  His affect was mood congruent.  He had no homicidal or suicidal ideation and no hallucinations or delusions.  His thought process was logical and linear.  Cognitively, he was alert and fully oriented.  His insight and judgment were fair.  In October 2010 his wife reported that he was sometimes irritable for no reason.  He sometimes had a depressed mood but this was better since a civilian physician had begun giving him medication in 1996.  He had nightmares and flashbacks but no hallucinations or homicidal or suicidal ideation.  He had had no psychiatric hospitalizations or suicide attempts.  On mental status examination he was alert and oriented.  He was attentive and cooperative.  His speech was normal in rate and rhythm.  His mood was dysthymic and anxious.  His affect was congruent with his mood.  His thought processes were goal directed.  His GAF score was 55.  

On VA psychiatric examination in March 2011 the Veteran's records were reviewed.  The Veteran was not receiving group or individual therapy but was taking medication for depression, the effectiveness of which was noted to be good.  He reported that he had a good relationship with his spouse.  He had occasional social relationships.  His activities and leisure pursuits included attending church.  He had no history of suicide attempts or assaultativeness.  The examiner reported that the Veteran's current psychosocial status was mildly impaired.  

On mental status examination the Veteran was clean and neatly groomed.  His psychomotor activity was unremarkable.  His speech was clear.  He was relaxed and cooperative.  His affect was normal and his mood was good.  His attention was intact and he could perform serial 7's, as well as spell a word forward and backwards.  This thought process and content was unremarkable.  He had no delusions.  He understood the outcome of his behavior.  He only got 3 to 4 hours of uninterrupted sleep and this caused exhaustion that interfered with daytime activities.  There was no inappropriate behavior.  He interpreted proverbs appropriately.  He had no obsessive or ritualistic behavior.  He had no panic attack or homicidal or suicidal thoughts.  His impulse control was good and there had been no episodes of violence.  He was able to maintain at least minimum level of personal hygiene.  His remote, recent, and immediate memory were normal.  

The examiner noted that the Veteran had numerous symptoms of PTSD causing clinically significant distress or impairment in social, occupational or other important areas of functioning.  He had daily chronic but mild PTSD symptoms.  He was capable of managing his financial affairs.  He was employed full-time as a mail carrier. He had not lost any time from work in the past 12 months.  The diagnosis was chronic mild PTSD.  He had mild impairment in functional status and quality of life due to PTSD.  His signs and symptoms of PTSD were transient or mild, with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  His PTSD symptoms included avoidant behavior, sleep disturbance, nightmares, and intrusive thoughts and recollections.  His GAF score was 62.  

On VA psychiatric examination in December 2014 it was reported that no other psychiatric disorder, and no traumatic brain injury, had been diagnosed.  The Veteran's level of occupational and social impairment was best described as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. 

The Veteran related that his wife and his two daughters were supportive of him.  He spoke with his parents and sibling fairly regularly.  He occasionally went to a friend's house to watch sporting events.  He attended church regularly, and he served on the board of trustees of the church.  He denied having other hobbies or interests.  He no longer played baseball because of his knees and back.  Since January 2011, he had been involved in ongoing treatment, taking medication and participating in individual therapy.  He had no recent psychiatric hospitalizations or suicide attempts.  

With respect to symptoms of PTSD, the Veteran had recurrent, involuntary, and intrusive distressing memories of the traumatic events.  He had recurrent distressing dreams in which the content and/or affect of the dream were related to the traumatic events.  He avoided or tried to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic events.  He avoided or tried to avoid external reminders (people, places, conversations, activities, objects, situations) that aroused distressing memories, thoughts, or feelings about or closely associated with the traumatic events.   He had markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.  He had irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects.  He also had hypervigilance, and sleep disturbance (e.g., difficulty falling or staying asleep or restless sleep).  

It was reported that the Veteran had a depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events.  He was casually dressed and had adequate grooming and hygiene.  His psychomotor activity was unremarkable.  His speech was clear and coherent.  His thought processes were unremarkable.  There were no signs of distorted thoughts or perceptions.  He was polite and cooperative.  His affect was slightly constricted.  

It was additionally reported that the Veteran reported having frequent feelings of dysphoria and emptiness.  He indicated that he was sometimes "snappy" but usually tried to stay calm.  His appetite and energy were variable.  He stated that periodically he saw "objects" resembling human forms or machines that disappeared upon second glance.  He related having panic attacks at least once daily, and often felt tense and anxious.  He avoided crowds at night.  He had upsetting dreams with themes of fighting or escaping, at least twice weekly.  He took Traxodone at night which made him feel more restless.  

On mental status examination the Veteran was fully oriented.  His memory as to immediate word recall was 3/3, after a short delay it was 2/3, and after a long delay it was 0/3.  His attention was within normal limits.  His ability for abstract reasoning was fair.  His judgment was average.  His insight was fair and his impulse control was good.  He denied having homicidal or suicidal ideation.  

PTSD Initially Rated 30 percent

Initially, the Board notes that the Veteran's use of medication has helped to control some of his symptoms.  Because this is contemplated in a 10 percent disability rating, it may be considered with respect to any possible entitlement to a higher rating.  See Jones, 26 Vet. App. at 63 (2012).  The evidence shows that the Veteran does have some anxiety and depression, sleep disturbance, as well as panic attacks.  This set of symptoms is contemplated in the current 30 percent rating now assigned.  

However, the evidence is simply not persuasive in establishing that he has impaired memory as to result in retention of only highly learned material or forgetting to complete tasks.  The currently assigned 30 percent rating contemplates mild memory impairment. 

Also, there is no impairment in the Veteran's ability to communicate, including no circumstantial, circumlocutory, or stereotyped speech.  Likewise, the evidence does not demonstrate that he has impairment in abstract thinking or in understanding complex commands.  Further, while he has some impairment in his affect, it has been congruent with his mood and is not shown to be flattened.  Similarly, he does not have panic attacks or impairment of judgement, motivation or mood of such extent as to cause difficulty in establishing and maintaining effective work and social relationships in light of the evidence that he has good family relationships, maintains an adequate social life, and has maintained his employment as a mail carrier for many years.  The Veteran complains of panic attacks more than once a week; however, given the foregoing, the evidence does not persuasively show that these panic attacks result in occupational and social impairment contemplated in a higher rating. 

Moreover, while the Veteran's GAF score in 2010 of 55 suggests moderate impairment, the underlying findings discussed in the treatment record are inconsistent with a finding of moderate impairment but rather consistent with occupational and social impairment associated with a 30 percent rating.  Indeed, the Veteran subsequently underwent a VA examination in March 2011 at which time he underwent comprehensive testing that addressed all of the rating criteria.  The complained of symptoms and objective findings in 2010 were similar to those reported in 2011 but the examiner assigned a GAF score of 62 which is consistent with a 30 percent rating.  Also, for the first time at the December 2014 VA examination, the Veteran reported on symptoms suggestive of delusions or hallucinations ("periodic visions of objects").  There, however, is no persuasive evidence that such visions are of the severity, frequency, and duration contemplated in a higher rating.  On mental status examinations, the Veteran has displayed orientation to place and time.  The Veteran has also never required psychiatric hospitalization.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of entitlement to the assignment of a disability rating in excess of 30 percent for PTSD.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but finds that the preponderance of the evidence is against the Veteran's claim and, so, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



DJD with PFS of the Knees

Generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Painful motion with joint or peri-articular pathology as productive of disability, and crepitation should be noted carefully as points of contact which are diseased.  38 C.F.R. § 4.59.  

Thus, when assessing the severity of a musculoskeletal disability that, as here, is rated on the basis of limited motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59 apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

The Veteran's DJD and PFS of each knee is evaluated under 38 C.F.R. § 4.71a, DC 5003, as degenerative arthritis.  Some past rating decisions have also cited to DC 5003 - 5260 (limitation of flexion of the knee).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  

DC 5003, applicable to degenerative arthritis, provides that degenerative arthritis is rated on the basis of limitation of motion under appropriate diagnostic codes for the specific joint or joints involved, but that when limitation of motion of the specific joint is noncompensable, a 10 percent rating is warranted for limitation of motion of a major joint or group of minor joints.  With X-ray evidence of arthritis of two or more joint groups without compensable limitation of motion a single disability evaluation of 10 percent may be assigned.  Where, however, the limitation of motion of a specific joint or joints involved is noncompensable under the code for rating based on limited motion, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  See also 38 C.F.R. § 4.71a, Diagnostic Code 5010 (prescribing that arthritis due to trauma, substantiated by x-ray findings, should be evaluated as degenerative arthritis). Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.  

Under Diagnostic Code 5260, a noncompensable rating is assigned for flexion limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code5260.

Under Diagnostic Code 5261, extension limited to 5 degrees warrants a noncompensable rating.  A rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code5261.  The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed.Reg. 59,990 (2004).  

Also, the Board will also consider the potential assignment of a rating under Diagnostic Code 5257.  Under that code, recurrent subluxation or lateral instability of the knee is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

"DC 5257 is unambiguous; by its plain language, it provides compensation [] from impairments of the knee, other than those enumerated elsewhere in the relevant regulations, that cause the symptoms of recurrent subluxation or lateral instability."  Delisle v. McDonald, No. 2014-7084, slip op. at 3 (Fed.Cir. June 18, 2015); Delisle v. McDonald, --- F.3d --- (2015) (noting that this interpretation is consistent with the language of DC 5257 and the remainder of the relevant regulations; and observing that 38 C.F.R. § 4.71a, DC 5284 creates a "catch-all" Diagnostic Code for "Foot Injuries, other;" whereas, DC 5257 is not a "catch-all" provision for rating disorders of the knees (in the absence of past surgery, limited motion of dysfunction from painful motion); and, so, the Federal Circuit was persuaded that DC 5257 was limited to establishing compensation for disabilities causing symptoms specifically enumerated in DC 5257). 

The holding in Mitchell v. Shinseki, 25 Vet. App. 32, 40-41 (2011) that painful motion without functional loss did not constitute compensable limited motion, was premised on 38 C.F.R. §§ 4.40 and 4.45, but in Burton v. Shinseki, 25 Vet. App. 1, 5-6 (2011) it was held that painful motion without functional loss did warrant a minimum compensable evaluation under 38 C.F.R. § 4.59.  

The Board also notes that DC 5259 provides for a single and maximum 10 percent rating for symptomatic residuals of removal of a semilunar cartilage of a knee and that DC 5259 provides for a single and maximum rating of 20 percent for a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  

Background

On VA general medical examination in August 2004 the Veteran reported that his knees would give out on him but he did not require braces.  His gait was normal.  He had no erythema, swelling, point tenderness or instability of the knees.  Flexion in the knees was to 130 degrees and extension was full to 0 degrees.  

In February 2006 a private physician reported that an MRI and X-rays revealed DJD with PFS of the knees, including osteophytes without ligament damage.  He was currently being treated for his back and his knees.  

On VA examination in October 2006 the Veteran reported having flare-ups of knee pain on over-exertion and excessive walking, and having additional limitation of motion of 50 percent.  He had had cortisone shots in the knees earlier that year.  He reported using a right knee brace daily for stability.  He had not had hospitalizations or surgery for his knees.  He had not had any locking, dislocations or subluxations.  On examination his gait was normal and there was no evidence of abnormal weight-bearing.  Active and passive knee flexion was to 130 degrees and extension was full in both the right and the left knee.  He had bumps on each knee consistent with Osgood-Schlatter's disease.  There was no crepitation, clicks, snaps, grinding, instability or patellar or menisceal abnormality of either knee.  X-rays revealed mild narrowing of the medial joint space.  On neurological evaluation strength in each knee was 5/5 and deep tendon reflexes (DTRs) were 2+, bilaterally.  His gait and balance were normal.  

On VA spinal examination in May 2008 the Veteran was not unsteady but he reported that his knees occasionally gave out.  On examination he had a slightly antalgic gait.  DTRs were 1+ at the knees.  

The neurological portion of a VA examination of the Veteran's back in November 2009 found that he complained of low back pain that radiated down the left leg, with tingling and numbness of the left leg.  He used a back brace.  On examination strength in flexion and extension of each knee was 5/5, and muscle tone was normal.  DTRs at the knees were 2+, bilaterally.  

On VA examination in May 2012 of the Veteran's knees it was reported that he had been diagnosed as having degenerative arthritis of the left knee.  The Veteran reported having increased pain and weakness of the left knee, with increased pain at the end of his working day as a letter carrier.  He did not report having flare-ups which impacted on function of the knee.  

On examination right knee flexion was to 120 degrees, and there was no evidence of painful motion.  Right knee extension was full to 0 degrees.  After three repetitions, right knee flexion was still to 120 degrees but extension was still full to 0 degrees.  Left knee flexion was to 85 degrees, with pain beginning at 65 degrees.  Left knee extension was full to 0 degrees.  After three repetitions, left knee flexion was less, to only 75 degrees, but extension was still full to 0 degrees.  

It was reported that the Veteran had functional loss of the left knee due to painful and limited movement.  There was tenderness or pain on palpation of the joint or soft tissue of the left knee but not the right knee.  Strength was 5/5 in flexion and 5/5 in extension in each knee.  There was no anterior or posterior instability (Lachman's test) or anterior or posterior instability (Lachman's test) of either knee.  There was no medial or lateral instability of either knee.  There was no evidence or history or patellar subluxation or dislocation of either knee.  He had not had shin splints, i.e., medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome or any other tibial or fibular impairment.  There was no evidence of a menisceal condition of either knee.  He had not had surgery on either knee.  The Veteran did not use an assistive device for locomotion.  Past X-rays had revealed arthritis in each knee but there was no X-ray evidence of patellar subluxation.  It was noted that the X-ray evidence of arthritis was minimal and unchanged since the last X-rays in 2006.  His disorders of the knees were symmetric.  The examiner stated that the knee disabilities did not impact the Veteran's ability to work.  

On VA peripheral nerve examination in July 2013 the Veteran complained of deep radiating pain in the left lower extremity, from the posterior aspect of the left leg to below the knee.  On examination strength on extension of each knee was 5/5.  There was no muscle atrophy.  DTRs at each knee were 2+.  Sensation in the thighs, knees, and lower legs was normal.  His gait was normal.  It was noted that a 2008 EMG had confirmed active left, lumbar polyradiculopathy, L3-5.  The examiner commented that there was no evidence of active polyradiculopathy on the current examination.  

Entered into VBMS on May 29, 2015, are private clinical records that reflect physical therapy for the Veteran's low back and knees in 2013 and 2014.  Therapy focused on knee strength and flexibility.  In August 2013 it was noted that he had pain in his lumbar region, shoulders, and knees but was primarily seeking treatment for shoulder pain.  In August 2013, on examination, he had lateralization of the right patella.  In October 2013 left quadriceps strength was 4+/5 and in the right knee it was 4-/5.  In November 2013 there was full range of motion of the knees but tenderness along the patellofemoral joint.  In March 2014 he had full range of motion of the knees.  In April 2014 knee flexion was to 130 degrees.  In May 2014 he had full flexion and extension of the knees, and quadriceps strength was 4-/5.  

Right Knee DJD with PFS rated 10 percent disabling

Here, throughout the rating period, the objective evidence of record does not reflect degrees of limited motion of the right knee to warrant compensable disability ratings either under Diagnostic Code 5260 or 5261.  In fact, the Veteran's range of motion on extension was repeatedly assessed as normal; and flexion was assessed as at worse 120 degrees, which does not warrant a compensable disability rating for limited motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  The range of motion demonstrated also did not meet the criteria associated with a zero percent evaluation.  Regarding any functional loss due to pain, fatigue, incoordination, or similar symptoms, the 2012 examiner confirmed that repetitive testing did not result in additional limitation of motion.  Even with consideration of functional loss expressed by the Veteran as pain, and as noted by examiners in regard to functional use, the Veteran's right knee disability does not demonstrate a compensable degree of motion loss either in flexion or in extension.  

Regarding flare-ups, at the October 2006 VA examination, the Veteran reported having flare-ups of knee pain but when he over-exerted himself and after excessive walking.  On VA examination in May 2012, the Veteran denied flare-ups.  In regard to the reported history of flare-ups, "Jurors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"'"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  As the Veteran was not currently experiencing a flare-up common sense dictates that the VA examiner would not be able to assess any additional functional loss in terms of range of motion loss, and that it is infeasible to anticipate or predict limitation in function or motion, in specific degrees, during flare-ups.  A higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2014).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  Thus, a higher evaluation cannot be awarded based on speculation of additional functional loss during flare-ups.

There is also no evidence of removal or dislocated cartilage to warrant a separate or an increased disability rating under Diagnostic Codes 5258 and 5259.  Regarding instability, examiners basically have found the Veteran's right knee to be stable, despite his using or having in the past used a right knee brace.  Also, while private records contain an isolated notation in August 2013 of lateralization of the right patella, there is no clinical evidence of recurrent patellar subluxation or dislocation.  Although the Veteran has reported occasions when the right knee gave way, the objective clinical findings based on diagnostic testing outweigh the Veteran's lay assertions regarding severity.  Thus, the evidence does not warrant a separate, compensable disability rating under Diagnostic Code 5257.  There is also no impairment of the tibia or fibula or ankylosis of the knee to warrant consideration of Diagnostic Codes 5262 and 5256.

There also is no evidence or allegation that any other diagnostic code pertaining to the Veteran's right knee disability is applicable in the present case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

The Board has considered the appellant's assertions and weighed them against the medical evidence of record.  Although the appellant would disagree with the weight the Board assigns to his lay evidence, the evidence of record does not demonstrate that the Board's assignment of greater weight to the medical evidence is erroneous.  See 38 U.S.C. § 7261(a)(4); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990).  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the VA examination findings in regard to the type and degree of impairment.  

Left Knee DJD with PFS rated 10 percent disabling

As with the Veteran's right knee, his left knee throughout the rating period does not reflect, by the objective evidence, degrees of limited motion of the left knee to warrant compensable disability ratings either under Diagnostic Code 5260 or 5261.  In fact, the Veteran's range of motion on extension was repeatedly assessed as normal; and flexion was assessed as at worse as being to 85 degrees and to only 75 degrees after repetitive motion which does not warrant a compensable disability rating for limited motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  The range of motion demonstrated also did not meet the criteria associated with a zero percent evaluation.  Regarding any functional loss due to pain, fatigue, incoordination, or similar symptoms, the 2012 examiner confirmed that repetitive testing did result in additional limitation of motion, as above, but even with consideration of functional loss expressed by the Veteran as pain and, as noted by examiners in regard to functional use, the Veteran's left knee disability does not demonstrate a compensable degree of motion loss either in flexion or in extension.  

Regarding flare-ups, at the October 2006 VA examination, the Veteran reported having flare-ups of knee pain but when he over-exerted himself and after excessive walking.  On VA examination in May 2012, the Veteran denied flare-ups.  In regard to the reported history of flare-ups, "Jurors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"'"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  As the Veteran was not currently experiencing a flare-up common sense dictates that the VA examiner would not be able to assess any additional functional loss in terms of range of motion loss, and that it is infeasible to anticipate or predict limitation in function or motion, in specific degrees, during flare-ups.  A higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2014).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  Thus, a higher evaluation cannot be awarded based on speculation of additional functional loss during flare-ups.

There is also no evidence of removal or dislocated cartilage to warrant a separate rating or an increased disability rating under Diagnostic Codes 5258 and 5259.  Regarding instability, examiners basically have found the Veteran's left knee to be stable.  Also, there is no clinical evidence of recurrent patellar subluxation or dislocation.  Although the Veteran has reported occasions when the left knee gave way, the objective clinical findings based on diagnostic testing outweigh the Veteran's lay assertions regarding severity.  Thus, the evidence does not warrant a separate, compensable disability rating under Diagnostic Code 5257.  There is also no impairment of the tibia or fibula or ankylosis of the knee to warrant consideration of Diagnostic Codes 5262 and 5256.

There also is no evidence or allegation that any other diagnostic code pertaining to the Veteran's left knee disability is applicable in the present case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

The Board has considered the appellant's assertions and weighed them against the medical evidence of record.  Although the appellant would disagree with the weight the Board assigns to his lay evidence, the evidence of record does not demonstrate that the Board's assignment of greater weight to the medical evidence is erroneous.  See 38 U.S.C. § 7261(a)(4); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990).  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

Extraschedular Consideration and TDIU

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, but not from considering whether the case should be referred to the Director of VA's Compensation Service for such purpose.  The threshold factor for extraschedular consideration is that the evidence presents such an exceptional disability picture that the schedular ratings are inadequate.  This is done by comparing the level of severity and symptoms of the service-connected disability with the schedular rating criteria and if the latter reasonably describe the disability level and symptoms, then the disability picture is contemplated by the Rating Schedule and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

In this regard, 38 C.F.R. § 3.321(b)(1) has recently been interpreted to include the possible assignment of an extraschedular rating based on the collective impact of multiple service-connected disorders and fills in the gap left by 38 C.F.R. § 4.16(b) which provides to extraschedular total disability rating based on individual unemployability due to service-connected disabilities.  In other words, the compounding negative effects that one or more service-connected disorders may have upon other service-connected disorders is such that the collective impact of all service-connected disorders could be greater than the impact as calculated by combining the service-connected disorders under 38 C.F.R. § 4.25.  Johnson v. McDonald, 762 F3d. 1362; overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  

However, it does not appear that the Federal Circuit held that in all claims for increased ratings that VA must adjudicate the collective impact of all service-connected disabilities, even those not adjudicated on direct appeal, on an extraschedular basis.  Thus, while service-connected for other disorders, consistent with the interpretation of Johnson, the increased ratings claims adjudicated herein are the only increased rating claims on appeal at this time, these are the only disabilities that must be considered in the extraschedular analysis, i.e., the cumulative impact of these particular service-connected disorders.  

While the holding in Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria) precludes consideration of improvement in disability by medication when not provided for in applicable schedular rating criteria, that holding was limited specifically to the application of schedular rating criteria and does not preclude such consideration in the context of extraschedular consideration.   

With respect to the schedular ratings for the service-connected PTSD, 38 C.F.R. § 4.126(a) requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  Indeed, that regulation specifically requires that a rating must be based on all the evidence that bears on occupational and social impairment and not solely on an examiner's assessment of the level of disability at the moment of the examination.  

Specifically, a wide range of factors as well as signs and symptoms are contemplated in the applicable rating criteria including the use of medication, decrease work efficiency, ability or inability to perform occupational tasks, routine behavior or self-care as well as symptoms such as anxiety, suspiciousness, panic attacks, chronic sleep impairment, memory impairment, impaired affect; circumstantiality, impaired speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal or homicidal ideation; obsessional rituals; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; delusions or hallucinations; behavior; being a persistent danger of hurting self or others; the degree of ability to perform activities of daily living; and the degree of orientation or disorientation.  Moreover, the evidence considered for rating purposes under § 4.130 is not restricted to the symptoms provided in the Rating Schedule; rather, VA must consider all relevant evidence.  See Mauerhan, 16 Vet. App. 436, 442 (2002).  The Veteran's symptoms are contemplated in the Rating Schedule.  

Comparing the Veteran's current symptoms and disability levels to the Rating Schedule, the degree of functional knee impairment due to the arthritis is contemplated by the Rating Schedule and the assigned schedular ratings are adequate.  By regulation, the ratings assigned for the service-connected knee disorders must encompass the factors enumerated at 38 C.F.R. §§ 4.40, 4.45, and 4.59 and, cumulatively, these include functional loss, normal excursion, strength, speed, coordination, endurance, pain, weakness, atrophy, incoordination, painful motion, swelling, deformity, disuse atrophy, instability, disturbance of locomotion, unstable or malaligned joints, crepitation, as well as interference with sitting, standing, and weight-bearing.

Additionally, the Rating Schedule is adequate for compensation purposes because higher schedular ratings are possible particularly if the Veteran in the future actually develops greater psychiatric impairment due to PTSD or greater functional impairment due to disabilities of the knees, e.g., greater limitation of motion in one or more planes of knee motion which would allow for separate ratings for limited motion in each plane of motion; or instability of the knee which would allow for additional separate ratings on that basis.  

There are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Thus, no referral for extraschedular consideration is required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

Lastly, in Rice v. Shinseki, 22 Vet. App. 447 (2009) it was held that claims for higher evaluations also include a claim for TDIU when an appellant claims an inability to work or there is cogent evidence of unemployability due to service connected disabilities.  In a May 2010 rating decision, the RO denied entitlement to TDIU.  The Veteran did not appeal the determination.  Moreover, the Veteran specifically indicated in VA Form 9 in August 2013 that he was currently working for the U.S. Postal Service which was reconfirmed on VA examination in December 2014.  Thus, the holding in Rice, Id., is not applicable to the current appeal.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.  


ORDER

As new and material evidence has not been received, the previously denied claim of entitlement to service connection for sling palsy of the right upper extremity is not reopened.  

An initial rating for PTSD in excess of 30 percent is denied.  

A rating for DJD with PFS of the right knee in excess of 10 percent is denied.  

A rating for DJD with PFS of the left knee in excess of 10 percent is denied.  


REMAND

Generally, when a claim has been placed in appellate status by the filing of an NOD, the Board must remand the claim to the RO for preparation of a statement of the case (SOC) as to that claim.  Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) and Archbold, 9 Vet. App. 124, 130 (1996); Manlincon v. West, 12 Vet. App. 238 (1999); see also 38 C.F.R. § 19.9 (2000).  

A May 2015 rating decision denied service connection for bilateral hearing loss.  In VA Form 21-4138, Statement in Support of Claim, in June 2015 (and entered into VBMS on June 23, 2015) the Veteran requested that VA "reconsider" the denial of service connection for bilateral hearing loss.  Most liberally construed, this constitutes a NOD and places this matter in appellate status which requires that an SOC be issued so that the Veteran may perfect an appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  

However, no SOC has been issued which addresses this matter and, so, the Veteran has not been afforded the opportunity to perfect an appeal as to this matter.

Entered into VBMS on May 29, 2015, are private clinical records that reflect physical therapy for the Veteran's low back and knees in 2013 and 2014.  There has been no subsequent SSOC and initial consideration of this evidence by the RO as to the claims for increase for the service-connected low back disorders was not waived.  As noted, the Veteran's Substantive Appeal as to these claims was received in December 2009.  38 U.S.C.A. § 7105(e) provides that waiver of initial AOJ review of evidence submitted to the RO or the Board by the claimant or his representative is presumed in cases where the substantive appeal was filed after February 2, 2013.  See 38 U.S.C.A. § 7105(e); VA Fast Letter 14-02 (May 2, 2014). No solicitation of waiver was sought as the Board finds that the Veteran should be afforded comprehensive up-to-date VA examinations for the purpose of evaluating his service-connected disabilities of the low back.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 337, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must issue to the Veteran and his representative an SOC addressing the claim for service connection for bilateral hearing loss.  

Along with the SOC, the RO/AMC must furnish to the Veteran and his representative a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford them the applicable time period for perfecting an appeal as to this issue.  

The Veteran and his representative are hereby reminded that appellate consideration of the matter identified above, i.e., service connection for bilateral hearing loss, may be obtained only if a timely appeal is perfected.  Then, if the appeal is perfected in a timely manner and if otherwise in order, return the appeal to the Board.  

2.  The Veteran should be afforded VA orthopedic and neurology examinations to determine the extent and severity of his service-connected low back disorder.  The neurologist should determine whether the veteran has, and the extent of, any clinically identifiable neurological symptoms due to his low back disorder.  The examinations should include any tests or studies deemed necessary for an accurate assessment.  X-ray examination of the lumbosacral spine should be performed, if needed.  If possible and recommended and if the Veteran is agreeable, he may be afforded EMG and NCV studies.  The claims folder should be made available to the examiner for review before the examination. 

The orthopedist and neurologist should (1) record the range of motion of the lumbosacral spine, and describe the limitation of motion, if any, in terms of the degrees of painless motion and the degrees of painful motion, if any; (2) indicate whether the Veteran has ankylosis of the thoracolumbar spine; and, if so, whether it is favorable or unfavorable; and (3) specifically comment on the functional limitations, if any, caused by the Veteran's service-connected disability; and (4) the extent of any impairment of one or more peripheral nerves affected in a lower extremity.  Any functional loss, including the inability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance should be noted.  The examiners should specify any functional loss due to pain or weakness, and document all objective evidence of those symptoms.  

In addition, the examiners should provide an opinion on the degree of any functional loss likely to result from a flare-up of symptoms or on extended use.  The examiners should also document, to the extent possible, the frequency and duration of exacerbations of symptoms.  

As to neurologic complications, the examiner should be requested to opine whether the Veteran has severe incomplete paralysis of the sciatic nerve, to include any specific manifestations thereof, such as marked muscular atrophy.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the increased rating claims must be readjudicated. If any claims remain denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


